DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 12/19/2019. Claims 1 through 26 are presently pending and are presented for examination. 	

Claim Objections
Claims 11 and 22 are objected to because of the following informalities:  
As currently written, the claims can currently be interpreted as “…the nominal time to departure is calculated by correlating data to historical data”.  The claims can also be interpreted as “…the nominal minimum time to start the engines and set takeoff power is calculated by correlating data to historical data”.  According to information in the independent claims in which both of these claims are dependent upon, the nominal time to departure is based on first data inputs, and the nominal minimum time to start the engines and set takeoff power is based on second data inputs (see also [0066]).  Therefore, both claims 11 and 22 should be revised to more accurately reflect that information, such as by the following, if this was the intention:
“…wherein the nominal time to departure is calculated by correlating the first data inputs to historical data, or the nominal minimum time to start the engines and set takeoff power is calculated by correlating the second data inputs to historical data.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-20, and 22 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis: Step 1
Independent claim 1 is directed towards a method, and independent claim 12 is directed towards a system. Therefore, each of the independent claims 1 and 12 and the corresponding dependent claims 2-11 and 13-22 are directed to a statutory category of invention under Step 1.

101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 12 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 12 recites:
A system, comprising: 
a bus system; 
a storage device connected to the bus system, wherein the storage device stores program instructions; and 
a processor connected to the bus system, wherein the processor executes the program instructions to: 
receive first data inputs regarding factors influencing a time to departure for the aircraft; 
receive second data inputs regarding factors influencing time to start and set takeoff power for at least one engine on the aircraft; 
calculate an engine startup countdown, wherein the countdown is based on a comparison of a nominal time to departure with a nominal minimum time to start and set takeoff power for the engines, wherein the nominal time to departure is based on the first data inputs and the nominal minimum time to start and set takeoff power is based on the second data inputs; and 
upon completion of the engine startup countdown, send an engine start signal. 
These limitations, as drafted, are a system that, under broadest reasonable interpretation, covers performance of the limitation as a mathematical concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mathematical calculation.  For example, “calculate an engine startup countdown…” may be interpreted as calculating the time remaining until an engine is started.  Therefore, the claims are directed towards reciting an abstract idea.
101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
A system, comprising: 
a bus system; 
a storage device connected to the bus system, wherein the storage device stores program instructions; and 
a processor connected to the bus system, wherein the processor executes the program instructions to: 
receive first data inputs regarding factors influencing a time to departure for the aircraft; 
receive second data inputs regarding factors influencing time to start and set takeoff power for at least one engine on the aircraft; 
calculate an engine startup countdown, wherein the countdown is based on a comparison of a nominal time to departure with a nominal minimum time to start and set takeoff power for the engines, wherein the nominal time to departure is based on the first data inputs and the nominal minimum time to start and set takeoff power is based on the second data inputs; and 
upon completion of the engine startup countdown, send an engine start signal. 
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional elements of “a bus system,” “a storage device connected to the bus system, wherein the storage device stores program instructions,” and “a processor connected to the bus system” are merely generic components which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that these elements are mere machinery used as a tool to perform the process.  The limitations "receive first data inputs regarding factors influencing a time to departure for the aircraft," "receive second data inputs regarding factors influencing time to start and set takeoff power for at least one engine on the aircraft," and "upon completion of the engine startup countdown, send an engine start signal" recite mere insignificant extra-solution activity such as data gathering and output (MPEP § 2106.05(g)(3)).  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are not sufficient to amount to significantly more than the judicial exception.  
Claim 1 recites analogous limitations to that of claim 12, and is therefore rejected by the same premise.

101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 13 includes limitations that recite an abstract idea (emphasized below):
The system of claim 12, wherein, prior to completion of the countdown, the processor further executes instructions to iteratively: 
update the nominal time to departure according to new first data inputs; 
update the nominal minimum time to start and set takeoff power according to new second data inputs; and 
revise the engine startup countdown according to the new first and second data inputs.
These limitations, as drafted, are a system that, under broadest reasonable interpretation, covers performance of the limitation as a mathematical concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mathematical calculation.  For example, both instances of “update the nominal time…” may be interpreted as performing the previous calculation again for an updated output, and “…revise the engine startup countdown…” may be interpreted as solving the calculation for an updated output.  Therefore, the claim is directed towards reciting an abstract idea.
101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a 
In the present case, there are no additional elements of claim 13.

101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 14 does not include any limitations that recite an abstract idea.
101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements of claim 14 are as follows (where the underlined portions are the “additional elements”):
The system of claim 12, wherein the engine start signal is sent to at least one of a flight crew of the aircraft or an automatic engine start controller.
For the following reason(s), the examiner submits that the above identified additional element does not integrate the above-noted abstract idea into a practical application.
Regarding the additional element of “the engine start signal is sent to at least one of a flight crew of the aircraft or an automatic engine start controller” is merely insignificant extra-solution activity (MPEP § 2106.05(g)).  The Examiner submits that this element is merely data output.  Thus, taken alone, the additional element does not integrate the abstract idea into a practical application.

101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 15 does not include any limitations that recite an abstract idea.
101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements of claim 15 are as follows (where the underlined portions are the “additional elements”):
The system of claim 12, wherein the processors further execute instructions to send a set takeoff power signal when the engines reach a specified operating temperature.
For the following reason(s), the examiner submits that the above identified additional element does not integrate the above-noted abstract idea into a practical application.
Regarding the additional element of “the processors further execute instructions to send a set takeoff power signal when the engines reach a specified operating temperature” is merely insignificant extra-solution activity (MPEP § 2106.05(g)).  The Examiner submits that this element is merely a form of data output.  Thus, taken alone, the additional element does not integrate the abstract idea into a practical application.

101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 16 does not include any limitations that recite an abstract idea.
101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking 
In the present case, the additional elements of claim 16 are as follows (where the underlined portions are the “additional elements”):
The system of claim 15, wherein the set takeoff power signal is sent to at least one of a flight crew of the aircraft or an automatic engine controller.
For the following reason(s), the examiner submits that the above identified additional element does not integrate the above-noted abstract idea into a practical application.
Regarding the additional elements of “the set takeoff power signal is sent to at least one of a flight crew of the aircraft or an automatic engine controller” is merely insignificant extra-solution activity (MPEP § 2106.05(g)).  The Examiner submits that this element is merely a data output.  Thus, taken alone, the additional element does not integrate the abstract idea into a practical application.

Dependent claims 17 and 18 specify limitations that elaborate on the abstract idea of claim 12, and thus are directed to an abstract idea nor do the claims recite additional limitations that integrate the claims into a practical application or amount to significantly more for similar reasons.

101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 19 includes limitations that recite an abstract idea (emphasized below):
The system of claim 12, wherein the processor further executes instructions to calculate a confidence margin for nominal time to departure and/or the nominal minimum time to start the engines and set takeoff power.
These limitations, as drafted, are a system that, under broadest reasonable interpretation, covers performance of the limitation as a mathematical concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mathematical calculation.  For example, “calculate a confidence margin…” may be interpreted as calculating the accuracy of a previous determination, to refine data points in a system.  Therefore, the claim is directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 20 includes limitations that recite an abstract idea (emphasized below):
The system of claim 12, wherein the processor further executes instructions to indicate a maximum allowed throttle position that can be set while the engines warm up to a temperature to set takeoff power.
These limitations, as drafted, are a system that, under broadest reasonable interpretation, covers performance of the limitation as a mathematical concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mathematical calculation.  For example, “…indicate a maximum allowed throttle position…” may be interpreted as calculating the maximum 

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, there are no additional elements of claim 20.

101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 22 includes limitations that recite an abstract idea (emphasized below):
The system of claim 12, wherein at least one of the nominal time to departure or the nominal minimum time to start the engines and set takeoff power is calculated by correlating the first data inputs and second data inputs to historical data.
…the nominal time to departure or the nominal minimum time to start the engines and set takeoff power is calculated…” may be interpreted as calculating a time to departure or a time remaining to start engines.  Therefore, the claim is directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, there are no additional elements of claim 22.

Dependent claims 2-9 and 11 recite analogous limitations to that of claims 13-20 and 22, respectively, and are therefore rejected by the same premise.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 11-14, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nutaro et al. (US-2013/0057414; hereinafter Nutaro) in view of Jayathirtha et al. (US-2019/0213897; hereinafter Jayathirtha).
Regarding claim 12 and analogous claim 1, Nutaro discloses a system (see Nutaro at least Abs.), comprising: 
a bus system (see Nutaro at least [0023]); 
a storage device connected to the bus system, wherein the storage device stores program instructions (see Nutaro at least [0025]); and 
a processor connected to the bus system (see Nutaro at least [0023] and [0026]), wherein the processor executes the program instructions to: 
receive first data inputs regarding factors influencing a time to departure for the aircraft (see Nutaro at least [0024]-[0025] airport configuration data); 
receive second data inputs regarding factors influencing time to start and set takeoff power for at least one engine on the aircraft (see Nutaro at least [0024]-[0025] aircraft model information; engine cool down parameters; engine warmup parameters); 
calculate an engine startup countdown (see Nutaro at least [0024] and [0046] where an engine start time is determined based upon factors from database 230), wherein … the nominal minimum time to start and set takeoff power is based on the second data inputs (see Nutaro at least [0046]); and
upon completion of the engine startup countdown, send an engine start signal (see Nutaro at least [0023]-[0024], [0046] and Fig 4 which includes signals interpreted by symbology generation module that are then presented on display 400, which indicates an engine start time).
However, Nutaro does not explicitly disclose …the countdown is based on a comparison of a nominal time to departure with a nominal minimum time to start and set takeoff power for the engines, wherein the nominal time to departure is based on the first data inputs…
Jayathirtha, in the same field of endeavor, teaches …the countdown is based on a comparison of a nominal time to departure with a nominal minimum time to start and set takeoff power for the engines (see Jayathirtha at least [0021]-[0022] and Fig 3), wherein the nominal time to departure is based on the first data inputs (see Jayathirtha at least [0016]-[0017] and [0023] where real-time conditions such as …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine startup countdown as disclosed by Nutaro with a nominal time to departure as taught by Jayathirtha to manage time sensitive data that may be affected by taxiing operations (see Jayathirtha at least [0017]).
Regarding claim 13 and analogous claim 2, Nutaro in view of Jayathirtha teaches the system of claim 12, wherein, prior to completion of the countdown, the processor further executes instructions to iteratively: 
update the nominal time to departure (see Jayathirtha at least [0021]-[0022] and Fig 3) according to new first data inputs (see Nutaro at least [0043]); 
update the nominal minimum time to start and set takeoff power according to new second data inputs (see Nutaro at least [0043]); and 
revise the engine startup countdown according to the new first and second data inputs (see Nutaro at least [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the updated data inputs as disclosed by Nutaro with a nominal time to departure as taught by Jayathirtha to manage time sensitive data that may be affected by taxiing operations (see Jayathirtha at least [0017]).
Regarding claim 14 and analogous claim 3, Nutaro in view of Jayathirtha teaches the system of claim 12, wherein the engine start signal is sent to at least one of a flight crew of the aircraft (see Nutaro at least [0046]) or an automatic engine start controller.
Regarding claim 17 and analogous claim 6, Nutaro in view of Jayathirtha teaches the system of claim 12, wherein factors influencing time to departure comprise at least one of: 
GPS position of the aircraft (see Nutaro at least [0029]); 
taxiing speed of the aircraft (see Nutaro at least [0025] and [0029]); 
runway selection assigned to the aircraft (see Nutaro at least [0025]); 
scheduled departure of the aircraft; 
current weather conditions (see Nutaro at least [0029]); 
known takeoff priority of the aircraft; or 
position and speed data of other taxiing aircraft received via automatic dependent surveillance broadcast (see Nutaro at least [0031]).
Regarding claim 18 and analogous claim 7, Nutaro in view of Jayathirtha teaches the system of claim 12, wherein the factors influencing engine startup and time to set takeoff power comprise at least one of: 
model of the engines on the aircraft (see Nutaro at least [0025]); 
type of start (see Nutaro at least [0025]); 
engine temperature; 
temperature and pressures at a compressor exit; 
temperature and pressures at a compressor entrance; or 
current weather conditions (see Nutaro at least [0029]).
Regarding claim 22 and analogous claim 11, Nutaro in view of Jayathirtha teaches the system of claim 12, wherein at least one of the nominal time to departure or the nominal minimum time to start the engines and set takeoff power is calculated by correlating the first data inputs and second data inputs to historical data (see Nutaro at least [0043] and [0045]-[0046] where historical data such as airfield traffic could affect the nominal minimum time to start the engines and set takeoff power if .

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nutaro in view of Jayathirtha as applied to claim 12 above, and further in view of Terwilliger et al. (US-2020/0056546; hereinafter Terwilliger).
Regarding claim 15 and analogous claim 4, Nutaro in view of Jayathirtha teaches the system of claim 12.  However, neither Nutaro nor Jayathirtha explicitly disclose or teach the processors further execute instructions to send a set takeoff power signal when the engines reach a specified operating temperature.
Terwilliger, in the same field of endeavor, teaches the processors further execute instructions to send a set takeoff power signal when the engines reach a specified operating temperature (see Terwilliger at least [0036], [0043], and [0034] which describes the method of transitioning, via controller signals, the aircraft’s engines from a warm-up state to a takeoff power state once the engines have reached a target operating temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft takeoff procedure as taught by Nutaro in view of Jayathirtha with a takeoff power signal as taught by Terwilliger to efficiently operate the aircraft via electrical taxi operations and then start the engines at the appropriate time to allow a required warmup prior to takeoff (see Terwilliger at least [0002]-[0003]).
Regarding claim 16 and analogous claim 5, Nutaro in view of Jayathirtha and further in view of Terwilliger teach the system of claim 15, wherein the set takeoff power signal (see Terwilliger at least [0036], [0043], and [0034]) is sent to at least one of a flight crew of the aircraft or an automatic engine controller (see Nutaro at least [0023]-[0024], [0046], and Fig 4 which describes the transmission of control and command signals to a display unit for a user to view and react accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft takeoff procedure as taught by Nutaro in view of Jayathirtha with a takeoff power signal as taught by Terwilliger to efficiently operate the aircraft via electrical taxi operations and then start the engines at the appropriate time to allow a required warmup prior to takeoff (see Terwilliger at least [0002]-[0003]).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nutaro in view of Jayathirtha as applied to claim 12 above, and further in view of Colligan et al. (US-10,235,892; hereinafter Colligan).
Regarding claim 19 and analogous claim 8, Nutaro in view of Jayathirtha teaches the system of claim 12.  However, neither Nutaro nor Jayathirtha explicitly disclose or teach the processor further executes instructions to calculate a confidence margin for nominal time to departure and/or the nominal minimum time to start the engines and set takeoff power.
Colligan, in the same field of endeavor, teaches the processor further executes instructions to calculate a confidence margin for nominal time to departure and/or the nominal minimum time to start the engines and set takeoff power (see Colligan at least col 7 lines 40-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft takeoff procedure as taught by Nutaro in view of Jayathirtha with a confidence margin as taught by Colligan to provide aircraft updates which aids with safety and planning (see Colligan at least col 1 lines 6-17).

Claims 9-10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nutaro in view of Jayathirtha as applied to claim 12 above, and further in view of Choi et al. (US-2018/0118361; hereinafter Choi).
Regarding claim 20 and analogous claim 9, Nutaro in view of Jayathirtha teaches the system of claim 12.  However, neither Nutaro nor Jayathirtha explicitly disclose or teach the processor further executes instructions to indicate a maximum allowed throttle position that can be set while the engines warm up to a temperature to set takeoff power.
Choi, in the same field of endeavor, teaches the processor further executes instructions to indicate a maximum allowed throttle position that can be set while the engines warm up to a temperature to set takeoff power (see Choi at least [0014]-[0015] and [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Nutaro in view of Jayathirtha with a maximum throttle position as taught by Choi to maintain a constant temperature of an engine in an aerial system (see Choi at least [0005]).
Regarding claim 21 and analogous claim 10, Nutaro in view of Jayathirtha and further in view of Choi teach the system of claim 20, wherein the processor further executes instructions to at least one of: 
show the maximum allowed throttle position on a display; 
automatically limit throttle motion to the maximum allowed throttle position (see Choi at least [0014]-[0015] and [0019]); or 
provide mechanical resistance to throttle movement as feedback to indicate that the engines are not ready for an acceleration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Nutaro in view of Jayathirtha with a maximum .

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nutaro in view of Terwilliger.
Regarding claim 23, Nutaro discloses a method, comprising: 
loading a payload onto an aircraft (see Nutaro at least [0019] which describes a crew member and a flight bag aboard the aircraft); 
performing a partial taxi to a point of departure with an engine on the aircraft turned off (see Nutaro at least [0022]); 
receiving an engine start signal at a specified time before a nominal time of departure, wherein the specified time provides a minimum interval before departure to start and set takeoff power for the engine (see Nutaro at least [0046]); and 
…
However, Nutaro does not explicitly disclose …starting the engine in response to the engine start signal.
Terwilliger, in the same field of endeavor, teaches …starting the engine in response to the engine start signal (see Terwilliger at least [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine warmup method as disclosed by Nutaro with an engine start signal as taught by Terwilliger to allow the aircraft to remain in electric taxi mode until the engine needs to be started to allow for fuel savings (see Terwilliger at least [0002]-[0003]).
Regarding claim 24, Nutaro in view of Terwilliger teach the method of claim 23, wherein the engine start signal is received by at least one of a flight crew of the aircraft or an automatic engine controller (see Nutaro at least [0046]).  
Regarding claim 25, Nutaro in view of Terwilliger teach the method of claim 23, further comprising: 
receiving a set takeoff power signal when the engine reaches a specified operating temperature (see Terwilliger at least [0036], [0043], and [0034] which describes the method of transitioning, via controller signals, the aircraft’s engines from a warm-up state to a takeoff power state once the engines have reached a target operating temperature); and 
setting takeoff power for the engine in response to the set takeoff power signal (see at least Terwilliger at least [0043] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nutaro with a takeoff power signal as taught by Terwilliger to efficiently operate the aircraft via electrical taxi operations and then start the engines at the appropriate time to allow a required warmup prior to takeoff (see Terwilliger at least [0002]-[0003]).
Regarding claim 26, Nutaro in view of Terwilliger teach the method of claim 25, wherein the set takeoff power signal (see Terwilliger at least [0036], [0043], and [0034]) is received by at least one of a flight crew of the aircraft or an automatic engine controller (see Nutaro at least [0023]-[0024], [0046], and Fig 4 which describes the transmission of control and command signals to a display unit for a user to view and react accordingly).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft takeoff procedure as taught by Nutaro with a takeoff power signal as taught by Terwilliger to efficiently operate the aircraft via electrical taxi operations and then 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/27/2022